         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9
10   GUILLERMO CRUZ TRUJILLO,                    Case No. 1:14-cv-00976-NONE-EPG (PC)
11                Plaintiff,
                                                 ORDER DENYING PLAINTIFF’S MOTION
12         v.                                    FOR SUBPOENA DUCES TECUM
13   MUNOZ and ALVAREZ,                          (ECF No. 103)
14               Defendants.                     ORDER DENYING PLAINTIFF’S MOTION
                                                 TO PRODUCE DOCUMENTS FOR
15                                               INSPECTION
16                                               (ECF No. 112)
17                                               ORDER DENYING PLAINTIFF’S MOTION
                                                 TO SHOW CAUSE
18
                                                 (ECF No. 118)
19
                                                 ORDER AWARDING SANCTIONS FOR
20                                               PLAINTIFF’S FILING OF DISCOVERY
                                                 MOTIONS THAT WERE UNWARRANTED,
21                                               UNREASONABLE, AND NOT
                                                 SUBSTANTIALLY JUSTIFIED
22
                                                 (ECF No. 110)
23
24          Guillermo Cruz Trujillo (“Plaintiff”) is a state prisoner proceeding pro se and in forma
25   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983. Pending before the Court
26   are several discovery motions by Plaintiff, (ECF Nos. 103, 112, & 118), as well as the Court’s
27   Order for Plaintiff to Show Cause why he should not be sanctioned for filing frivolous motions
28   and misrepresenting facts to the Court, (ECF No. 110).

                                                    1
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 2 of 12



 1      I.      BACKGROUND
 2              a. Plaintiff’s Discovery Motions
 3           This action is proceeding “on Plaintiff’s claim against defendant Alvarez for
 4   unreasonable searches in violation of the Fourth Amendment, and on Plaintiff’s claims against
 5   defendants Munoz and Alvarez for cruel and unusual punishment in violation of the Eighth
 6   Amendment and retaliation in violation of the First Amendment.” (ECF No. 65, at p. 3). The
 7   underlying incidents allegedly took place in 2013 and 2014.
 8           Plaintiff filed the first complaint in this action on June 23, 2014. (ECF No. 1). After
 9   initial dismissals and remand from the Ninth Circuit based on Magistrate Judge jurisdiction in
10   light of Williams v. King, 875 F.3d 500, 503-04 (9th Cir. 2017), this Court set an initial
11   scheduling conference. In preparation for that conference, the Court ordered that both parties
12   send initial disclosures and file scheduling conference statements. (ECF No. 47). However,
13   Plaintiff failed to send initial disclosures or file a scheduling conference statement before the
14   initial scheduling conference. (ECF No. 53). Thus, the conference was not held. (Id.).
15   Plaintiff was sent the Court’s order again and given another opportunity to comply. (Id.).
16           After additional motion practice, the Court held a scheduling conference on July 29,
17   2019. (ECF No. 85). The Court verbally explained discovery procedures, including third party
18   subpoenas. The Court issued a scheduling order on August 9, 2019. (ECF No. 86). Regarding
19   third party subpoenas, the Scheduling Order stated “However, the Court will consider granting
20   such a request only if the documents sought from the non-party are not equally available to
21   Plaintiff and are not obtainable from Defendant(s) through a Rule 34 request for production of
22   documents. In any request for a subpoena, Plaintiff must: (1) identify with specificity the
23   documents sought and from whom; and (2) make a showing in the request that the records are
24   only obtainable through a third party. The documents requested must also fall within the scope
25   of discovery allowed in this action. See Fed. R. Civ. P. 26(b)(1).” (ECF No. 86, at p. 4). It
26   also included procedures for seeking attendance of incarcerated witnesses at trial. (ECF No.
27   86, at pgs. 6-7). For incarcerated witnesses who have agreed to testify, the Court required: “A
28   party intending to introduce the testimony of incarcerated witnesses who have agreed to

                                                      2
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 3 of 12



 1   voluntarily attend the trial must serve and file a written motion for a court order requiring that
 2   such witnesses be brought to court at the time of trial. The motion must: (1) state the name,
 3   address, and prison identification number of each such witness; and (2) be accompanied by
 4   declarations showing that each witness is willing to testify and that each witness has actual
 5   knowledge of relevant facts. The motion should be entitled ‘Motion for Attendance of
 6   Incarcerated Witnesses.’” (Id. at 6). Regarding the showing of actual knowledge, the Court
 7   required a declaration from either the party or the witness that is “specific about the incident,
 8   when and where it occurred, who was present, and how the prospective witness happened to be
 9   in a position to see or to hear what occurred at the time it occurred.” (Id. at 7). The deadline to
10   file such motions was November 6, 2020. (Id. at 6).
11          About one month later, on September 9, 2019, Plaintiff filed four motions. (ECF Nos.
12   87, 88, 89, & 90). In a motion for attendance of incarcerated witnesses, Plaintiff claimed that
13   two witnesses are willing to testify at trial. (ECF No. 87). However, there was no information
14   regarding their knowledge of the incidents. The Court denied this motion on September 11,
15   2019, on the ground that it provided no information regarding the subject of each witnesses’
16   testimony. (ECF No. 92). The Court also stated that “If Plaintiff chooses to refile the motion,
17   the earliest he should file it is ninety days before the Telephonic Trial Confirmation Hearing,
18   which is currently scheduled for January 7, 2021.” (ECF No. 92, at p. 2).
19          In a motion for discovery requests, Plaintiff asked the Court to expunge an appeal from
20   the Inmate Appeals Office and to send it to Plaintiff. (ECF No. 90). The Court denied the
21   motion on September 11, 2019, setting forth the relevant legal standards and stating: “Plaintiff
22   provided no explanation as to why the appeal should be expunged and cited to no legal
23   authority.” (ECF No. 93, at p. 2). The Court also denied what it construed as a request for
24   issuance of a subpoena because Plaintiff did not show that the documents are only available
25   through a third party and did not describe why the information is relevant. (Id.).
26          In motions for an order compelling discovery, Plaintiff requested an order compelling
27   Defendants to answer interrogatories and produce certain documents. (ECF. No. 89).
28   Additionally, Plaintiff attached a third party subpoena to a deputy probation officer for

                                                      3
           Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 4 of 12



 1   sentencing transcripts and photos. Defendants filed an opposition on September 12, 2019,
 2   (ECF No. 96), explaining that “Defendants were unaware of these discovery requests before
 3   Plaintiff filed his motion, but in a showing of good faith, they will respond to them within 45
 4   days of their service as part of the motion, as required by this Court’s discovery order.” (Id. at
 5   2).
 6           The Court denied the motions to compel on October 29, 2019, explaining that the
 7   motions were premature under the scheduling order, and also noting that there was no evidence
 8   that Plaintiff had served his discovery responses on Defendants. (ECF No. 102). The Court
 9   also “warn[ed] Plaintiff that meritless motions may result in sanctions or an award of costs.
10   See, e.g., Fed. R. Civ. P. 11(c), 16(f), 26(g), & 37.” (Id. at 2).
11           On October 2, 2019, Plaintiff filed two third party subpoenas. (ECF No. 98). One was
12   a subpoena to the two incarcerated witnesses to testify, and asking them to bring Sentencing
13   Transcripts from another case. (ECF No. 98, at p. 1). The second was a subpoena to the
14   Substance Abuse Treatment Facility/Corcoran State Prison Inmate Appeals Office for various
15   documents. (ECF No. 98, at p. 3).
16           On October 7, 2019, the Court ruled regarding the subpoenas, stating that Plaintiff had
17   not filed any motion, and “failed to make a showing that the documents he is seeking are only
18   available through third parties, rather than through a request on defendants. Additionally,
19   Plaintiff failed to provide any explanation regarding the relevance to this case of the documents
20   he is requesting.” (ECF No. 99, at p. 2). The Court copied the instructions for third party
21   subpoenas from its scheduling order and stated that Plaintiff could request subpoenas if he
22   followed those instructions. (Id. at 1-2).
23           On November 1, 2019, Plaintiff filed a motion for subpoena duces tecum for certain
24   sentencing transcripts as well as photos and written reports regarding a November 1, 2013
25   incident. (ECF No. 103). Plaintiff stated that “Neither the California Department of
26   Corrections and Rehabilitation and/or the Office of Inspector General” has access to the
27   documents. (Id. at 1). On November 6, 2019, the Court ordered Defendants to respond to
28   Plaintiff’s motion in light of his representation that the documents were not available without a

                                                       4
           Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 5 of 12



 1   subpoena. (ECF No. 104, at p. 2 (“While it appears that Plaintiff has stated that the documents
 2   he is requesting are only available through a third party, Plaintiff has not submitted any
 3   evidence that he attempted to get these documents from Defendants prior to filing this motion.
 4   Moreover, it appears that at least some of the documents requested may be available through
 5   Defendants. Therefore, the Court will require Defendants to file a response within 14 days,
 6   indicating whether any of the documents Plaintiff is requesting are available through a
 7   discovery request to Defendants.”)).
 8           On November 12, 2019, Defendants filed their response. (ECF No. 107). Defendants
 9   stated that they had already sent Plaintiff the incident report and photos before Plaintiff filed his
10   motion. (Id. at 1). Regarding the sentencing transcripts, Defendants stated that Plaintiff had
11   not requested them in discovery, but Defendants do not have them in their possession, custody,
12   or control and that they are not relevant to this case in any event. (Id. at 2).
13           In the meantime, Plaintiff filed additional motions. On November 7, 2019, Plaintiff
14   filed a Motion requesting a subpoena form to have incarcerated witnesses attend all future court
15   hearings in this case. (ECF No. 105). The Court denied the motion on November 13, 2019,
16   because Plaintiff did not provide any names of the witnesses or reasons why they should attend
17   all hearings. (ECF No. 108).
18           On November 7, 2019, Plaintiff filed a motion requesting the Court to provide duces
19   tecum subpoena. (ECF No. 106). Plaintiff requested a subpoena form “to subpoena and serve
20   third party to produce documents electronically stored information because the documents and
21   information requested can not be obtain [sic] by the Department of Corrections and/or Office of
22   the Inspector General.” (ECF No. 106). The Court denied the motion, stating “Despite being
23   informed by the Court of the showing he must make for the Court to grant a motion for the
24   issuance of a subpoena duces tecum, Plaintiff’s motion does not specify the person or entity he
25   is seeking documents and electronically stored information from, or the documents and
26   electronically stored information he is seeking.” (ECF No. 109, at p. 1).
27   \\\
28   \\\

                                                       5
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 6 of 12



 1              b. The Court’s Order to Show Cause
 2          On December 9, 2019, the Court issued an order for Plaintiff to show cause why he
 3   should not be sanctioned for filing frivolous motions and misrepresenting facts to the court.
 4   (ECF No. 110). The Court reviewed the history of motions and filings and explained how
 5   Plaintiff repeatedly ignored the Court’s instructions. The Court concluded: “IT IS HEREBY
 6   ORDERED that Plaintiff has twenty-one days from the date of service of this order to show
 7   cause why he should not be sanctioned for filing frivolous motions, and for misrepresenting
 8   facts to the Court. Failure to respond to this order may result in dismissal of this case.” (ECF.
 9   No. 110, at p. 3).
10          Plaintiff asked for an extension of thirty-five days to respond in order to obtain all facts
11   necessary to respond to the Court’s order. (ECF No. 114). The Court granted Plaintiff’s
12   request. (ECF No. 116)
13          Plaintiff responded to the order to show cause on December 23, 2019. (ECF No. 117).
14   Plaintiff stated that he had requested the sentencing transcripts through a CDCR Form 22 form
15   and written to the Office of the Inspector General, and that was why he said those documents
16   were not available without a subpoena. (Id. at 1). Thus, Plaintiff claims he should not be
17   sanctioned. (Id. at 2).
18          Plaintiff’s response did not address the other repeated requests for third party subpoena,
19   nor the motions for attendance of incarcerated witnesses.
20              c. Plaintiff’s Additional Motions Following Order to Show Cause
21          On December 16, 2019, Plaintiff filed a motion to produce documents for inspection.
22   (ECF No. 112). Plaintiff moved to compel the Department of Corrections and the Attorney
23   General to make available “the entire unedited personnel files of Correctional Officers Munoz
24   and Lt. Alvarez,” including psychiatric and psychological records; the names, addresses and
25   telephone numbers of all persons who made certain types of complaints against the officers or
26   were interviewed for any investigation of the officer; and the name and assignments of all
27   investigators. (ECF No. 112).
28          The Court ordered Defendants to respond. (ECF No. 113).

                                                     6
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 7 of 12



 1              Defendants filed their response on December 20, 2019. (ECF No. 115). Defendants
 2   stated: “Plaintiff’s instant motion to compel is no more meritorious than his previous motion.
 3   As with Plaintiff’s previous motion to compel, he provides no evidence that he ever served
 4   Defendants with the purported discovery requests. (Id.) In fact, Defendants have not received
 5   any written discovery requests from Plaintiff in this case.” (ECF No. 115, at pgs. 1-2).
 6              Plaintiff did not file a reply.
 7              On January 6, 2020, Plaintiff filed a “Motion to Show Cause.” (ECF No. 118).
 8   Attached is a Form 22 in which Plaintiff requested sentencing transcripts from a probation
 9   officer.
10       II.        LEGAL STANDARDS
11                  a. Federal Rule of Civil Procedure 37
12              If a motion to compel discovery is denied, the Federal Rules of Civil Procedure require
13   payment of expenses, including attorney’s fees, by the moving party to the opposing party:
14                  If the Motion Is Denied. If the motion is denied, the court . . . must, after giving an
                    opportunity to be heard, require the movant, the attorney filing the motion, or both
15                  to pay the party or deponent who opposed the motion its reasonable expenses
16                  incurred in opposing the motion, including attorney’s fees. But the court must not
                    order this payment if the motion was substantially justified or other circumstances
17                  make an award of expenses unjust.
18   Fed. R. Civ. P. 37(a)(5)(B).
19                  b. Federal Rule of Civil Procedure 11
20              Federal “Rule [of Civil Procedure] 11 provides for the imposition of sanctions when a
21   filing is frivolous, legally unreasonable, or without factual foundation, or is brought for an
22   improper purpose.” Simpson v. Lear Astronics Corp., 77 F.3d 1170, 1177 (9th Cir. 1996)
23   (footnote omitted). “‘Although Rule 11 applies to pro se plaintiffs, the court must take into
24   account a plaintiff’s pro se status when it determines whether the filing was reasonable.’”
25   Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994) (quoting Harris v. Heinrich, 919 F.2d
26   1515, 1516 (11th Cir. 1990). However, a district court “cannot decline to impose any sanction
27   where a violation has arguably occurred simply because the plaintiff is proceeding pro se.”
28   Simpson, 77 F.3d at 1177 (citing Warren, 29 F.3d at 1390).

                                                         7
     Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 8 of 12



 1     In relevant part, Rule 11 reads:
 2
       (b) Representations to the Court. By presenting to the court a pleading, written
 3
       motion, or other paper—whether by signing, filing, submitting, or later
 4     advocating it—an attorney or unrepresented party certifies that to the best of the
       person’s knowledge, information, and belief, formed after an inquiry reasonable
 5     under the circumstances:
 6       (1) it is not being presented for any improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation;
 7
         (2) the claims, defenses, and other legal contentions are warranted by existing
 8       law or by a nonfrivolous argument for extending, modifying, or reversing
         existing law or for establishing new law;
 9
         (3) the factual contentions have evidentiary support or, if specifically so
10       identified, will likely have evidentiary support after a reasonable opportunity
11       for further investigation or discovery;

12       ...
13     (c) Sanctions.
14       (1) In General. If, after notice and a reasonable opportunity to respond, the
         court determines that Rule 11(b) has been violated, the court may impose an
15
         appropriate sanction on any attorney, law firm, or party that violated the rule or
16       is responsible for the violation.

17       ...
18
         (3) On the Court’s Initiative. On its own, the court may order an attorney, law
19       firm, or party to show cause why conduct specifically described in the order
         has not violated Rule 11(b).
20
         (4) Nature of a Sanction. A sanction imposed under this rule must be limited
21       to what suffices to deter repetition of the conduct or comparable conduct by
         others similarly situated. The sanction may include nonmonetary directives; an
22       order to pay a penalty into court; or, if imposed on motion and warranted for
23       effective deterrence, an order directing payment to the movant of part or all of
         the reasonable attorney’s fees and other expenses directly resulting from the
24       violation.
25       (5) Limitations on Monetary Sanctions. The court must not impose a monetary
         sanction:
26
            (A) against a represented party for violating Rule 11(b)(2); or
27          (B) on its own, unless it issued the show-cause order under Rule 11(c)(3)
28          before voluntary dismissal or settlement of the claims made by or against
            the party that is, or whose attorneys are, to be sanctioned.
                                               8
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 9 of 12


                  (6) Requirements for an Order. An order imposing a sanction must describe the
 1
                  sanctioned conduct and explain the basis for the sanction.
 2   Fed. R. Civ. P. 11.
 3              Rule 11 sanctions may be imposed on “a showing of objectively unreasonable conduct.”
 4   In re DeVille, 361 F.3d 539, 548 (9th Cir. 2004). “Due process requires notice that the court is
 5   considering sanctions and an opportunity to be heard in opposition.” Buster v. Greisen, 104
 6   F.3d 1186, 1190 (9th Cir. 1997), as amended on denial of reh’g (Mar. 26, 1997). When
 7   considering sanctions, “the opportunity to brief the issue fully satisfies due process
 8   requirements.” Lambright v. Ryan, 698 F.3d 808, 826 (9th Cir. 2012) (quoting Pac. Harbor
 9   Capital, Inc. v. Carnival Air Lines, Inc., 210 F.3d 1112, 1118 (9th Cir.2000)).
10       III.      APPLICATION TO PLAINTIFF’S FILINGS
11              Plaintiff has now filed a number of motions to compel, motions for attendance of
12   unincarcerated witnesses, and motions for the issuance of a third party subpoena that were not
13   substantially justified.
14              The Court has already denied several of these motions. The Court finds that the
15   following motions in particular were unwarranted, unreasonable, and not substantially justified
16   for the reasons described above and because they violated the procedures set forth in the
17   scheduling order as well as the Court’s subsequent orders:
18                 •   Plaintiff’s October 2, 2019 filing of two third party subpoenas without any
19                     motion, representing that he had requested the information from Defendants, and
20                     providing no explanation of the relevance of the documents. (ECF No. 98).
21                 •   Plaintiff’s November 7, 2019 motion requesting a subpoena form to have
22                     incarcerated witnesses attend all future court hearings in this case, without
23                     naming the witnesses or providing any reason for their attendance. (ECF No.
24                     105).
25                 •   Plaintiff’s November 7, 2019 motion requesting the Court to provide duces
26                     tecum subpoena without naming any person or entity, the documents he sought,
27                     or the reason why the documents are relevant. (ECF No. 106).
28

                                                        9
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 10 of 12



 1            The Court also denies the following pending motions and finds them to be unwarranted,
 2   unreasonable, and not substantially justified:
 3                •    Plaintiff’s November 1, 2019 Motion for Subpoena Duces Tecum for certain
 4                     sentencing transcripts as well as photos and written reports regarding a
 5                     November 1, 2013 incident. (ECF No. 103). Defendants represented that they
 6                     had already sent Plaintiff the incident report and photos before Plaintiff filed his
 7                     motion. Regarding the sentencing transcripts, Defendants stated that Plaintiff
 8                     had not requested them in discovery, that Defendants did not have them in their
 9                     possession, custody, or control, and that they were not relevant to this case in
10                     any event. (ECF No. 107). Plaintiff’s only response is to show that he
11                     submitted a Form 22 to his institution for the sentencing transcripts. A Form 22
12                     request to the institution is not a discovery request on Defendants. He does not
13                     show that he requested the remaining documents from Defendants. Plaintiff also
14                     does not deny he already received certain documents from Defendants. He also
15                     does not explain why sentencing transcripts from a separate criminal case are
16                     relevant to this dispute.
17                •    On December 16, 2019, Plaintiff’s December 16, 2019 Motion to Produce
18                     Documents for Inspection, (ECF No. 112), moving to compel Defendants to
19                     produce “the entire unedited personnel files of Correctional officers Munoz and
20                     Lt. Alvarez.” Plaintiff did not request these documents from Defendants in
21                     discovery before filing a motion to compel.1
22            The Court also denies Plaintiff’s January 6, 2020 “Motion to Show Cause,” (ECF No.
23   118), because it does not request any action from the Court. Rather, it appears to relate to
24   Plaintiff’s response to the Court’s order to show cause. (Id.).
25
26
                       1
                         It also appears that the requests should be denied in part if not in full as being inadmissible
27   under Rule 404 (“Evidence of a crime, wrong, or other act is not admissible to prove a person’s character in order
     to show that on a particular occasion the person acted in accordance with the character.”). As the merits of the
28   request were not fully briefed, the Court declines to decide whether such discovery would be permitted if Plaintiff
     correctly filed a motion.

                                                             10
           Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 11 of 12



 1               Accordingly, and based on the Federal Rule of Civil Procedure 37, the Court orders
 2   Plaintiff to pay Defendants their reasonable expenses in opposing the filings at ECF Nos. 98,
 3   103, 105, 106, and 112.
 4               If Plaintiff fails to pay this monetary sanction within the time set forth below, the Court
 5   will recommend dismissal of this lawsuit under Rule 11.2
 6         IV.      CONCLUSION
 7               For the foregoing reasons, the Court orders:
 8                  •   Plaintiff’s Motion for Subpoena Duces Tecum (ECF No. 103) is DENIED.
 9                  •   Plaintiff’s Motion to Produce Documents for Inspection (ECF No. 112) is
10                      DENIED.
11                  •   Plaintiff’s Motion to Show Cause (ECF No. 118) is DENIED.
12                  •   Within twenty-one days from the date of this order, Defendants shall file with
13                      the Court and serve on Plaintiff a statement indicating its reasonable expenses
14                      incurred, including attorney's fees, in opposing the filings at ECF Nos. 98, 103,
15                      105, 106, and 112.3
16                  •   Within thirty days from the filing of this statement, Plaintiff shall pay the
17                      amount to Defendants.
18                  •   If Plaintiff does not pay the amount to Defendants, Defendants may file a
19                      motion notifying the Court of non-payment.4
20   \\\
21   \\\
22   \\\
23   \\\
24   \\\
25
                        2
26                         The Court will apply this same reasoning to all future motions by Plaintiff, and may award
     Defendants costs and fees by reference to this order.
                         3
27                         The Court will review this statement when filed and reserves the right to reduce the amount if
     the Court finds it is not reasonable.
                         4
28                         At that time, Defendants may also file a motion to dismiss the case with any relevant argument
     or authority, or may choose to allow the Court to rely on the authority already set forth in this order.

                                                             11
         Case 1:14-cv-00976-NONE-EPG Document 123 Filed 05/21/20 Page 12 of 12



 1                •   If Plaintiff fails to pay the amount, this Court will recommend dismissal of this
 2                    case.5
 3
     IT IS SO ORDERED.
 4
 5
         Dated:       May 21, 2020                                        /s/
 6                                                                 UNITED STATES MAGISTRATE JUDGE

 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                      5
28                        Defendants have leave to seek a stay or extension of time for pending deadlines based on this
     order.

                                                              12
